



Exhibit 10.2




ADIENT PLC
RESTRICTED SHARES OR RESTRICTED SHARE UNIT AWARD


Grant - Terms for Restricted Shares and Restricted Share Units


Participant Name:
 
Grant Date:
 
Number of Restricted Shares:
 
Number of Restricted Share Units:
 
Restriction Period:
 
Units Settled in Cash (check box if applies; see Section 3(b)):
¨
Dividend Equivalents Settled in Cash (check box if applies):
¨
Dividends or Dividend Equivalents Paid Currently (check box if applies):
¨



Adient plc has adopted the 2016 Omnibus Incentive Plan to permit awards of
restricted shares or restricted share units to be made to certain key employees
of the Company or any Affiliate. The Company desires to provide incentives and
potential rewards for future performance by the employee by providing the
Participant with a means to acquire or to increase his or her proprietary
interest in the Company's success.


Definitions. Capitalized terms used in this Award have the following meanings:


(a)
“Award” means this grant of Restricted Shares and/or Restricted Share Units.

(b)
“Award Notice” means an Award notification (if any) delivered to the Participant
in connection with this Award.

(c)
“Company” means Adient plc or any successor thereto.

(d)
“Inimical Conduct” means any of the following as determined by the Administrator
in its sole discretion: (i) any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Administrator,
(ii) violation of any employment, non-compete, confidentiality or other
agreement in effect with the Company or any Affiliate, or the Company’s or an
Affiliate’s code of ethics, as then in effect, (iii) conduct rising to the level
of gross negligence or willful misconduct in the course of employment with the
Company or an Affiliate, (iv) commission of an act of dishonesty or disloyalty
involving the Company or an Affiliate, or taking any action which damages or
negatively reflects on the reputation of the Company or an Affiliate, (v)
failure to comply with applicable laws relating to trade secrets, confidential
information or unfair competition or a violation of any other federal, state or
local law in connection with the Participant’s employment or service, or (vi)
breach of any fiduciary duty to the Company or an Affiliate.

(e)
“Participant” means the individual selected to receive this Award.

(f)
“Plan” means the Adient plc 2016 Omnibus Incentive Plan, as may be amended from
time to time.

(g)
“Restriction Period” means the length of time indicated above or in any Award
Notice during which the Participant cannot sell, transfer, pledge, assign or
otherwise encumber the Restricted Shares or Restricted Share Units granted under
this Award.

(h)
“Restricted Shares” means Shares that are subject to a risk of forfeiture and
the Restriction Period.

(i)
“Restricted Share Unit” means the right to receive a payment, in cash or Shares,
equal to the Fair Market Value of one Share, that is subject to a risk of
forfeiture and the Restriction Period.

(j)
“Retirement” means a termination of employment from the Company and its
Affiliates on or after age 60, other than a termination by the Company or an
Affiliate for Cause.

(k)
“Share” means an ordinary share of the Company.



Other capitalized terms used in this Award have the meanings given in the Plan.




--------------------------------------------------------------------------------





Exhibit 10.2




The parties agree as follows:


1.Grant of Award. The Company hereby grants to the Participant an award of
Restricted Shares or Restricted Share Units, as specified above or in any Award
Notice, on the date and with respect to the number of Shares or Units specified
above or in any Award Notice. The Award is subject to the terms and conditions
set forth herein and in the Plan, a copy of which has been delivered to the
Participant, and which is made a part of this Award.


2.Restricted Shares. If the Award is in the form of Restricted Shares, the
Shares are subject to the following terms:


a.
Restriction Period. The Company will hold the Shares in escrow or via an
independent trust or nominee for the Restriction Period. During this period, the
Shares shall be subject to forfeiture as provided in Section 4.



b.
Removal of Restrictions. Subject to any applicable deferral election under the
Adient US LLC Executive Deferred Compensation Plan (or any successor plan) and
to Section 4 below, Shares that have not been forfeited shall become available
to the Participant after the last day of the Restriction Period upon payment in
full of all taxes due with respect to such Shares.



c.
Voting Rights. During the Restriction Period, the Participant may exercise full
voting rights with respect to the Shares.



d.
Dividends and Other Distributions. Any cash dividends or other distributions
paid or delivered with respect to Restricted Shares for which the record date
occurs on or before the last day of the Restriction Period will be credited to a
bookkeeping account for the benefit of the Participant unless it is indicated
above or in any Award Notice that such cash dividends or other distributions
shall be paid currently. To the extent such account is credited, it will be
converted into and settled in additional Shares issued under the Plan at the end
of the applicable Restriction Period unless it is indicated above or in any
Award Notice that the account will be paid to the Participant in cash, in which
case it will be paid in cash at the end of the applicable Restriction Period.
Prior to the end of the Restriction Period, any account credited pursuant to
this paragraph will be subject to the same terms and conditions (including risk
of forfeiture) as the Restricted Shares to which the dividends or other
distributions relate.



3.Restricted Share Units. If the Award is in the form of Restricted Share Units,
the Restricted Share Units are subject to the following terms:


a.
Restriction Period. During the Restriction Period, the Restricted Share Units
shall be subject to forfeiture as provided in Section 4.



b.
Settlement of Restricted Share Units. Subject to any applicable deferral
election under the Adient US LLC Executive Deferred Compensation Plan (or any
successor plan thereto) and to Section 4 below, the Restricted Share Units shall
be settled by payment of one Share per Restricted Share Unit unless it is
indicated above or in any Award Notice that the Restricted Share Units will be
settled through payment of cash, in which case the Restricted Share Units will
be settled through payment of cash equal to the Fair Market Value of one Share
per Restricted Share Unit, in each case as soon as practicable after the last
day of the Restriction Period and upon payment in full of all taxes due with
respect to such Restricted Share Units. Notwithstanding the foregoing, if this
Award provides that it will be settled in cash, but the Company has satisfied
all registration,



- 2 -

--------------------------------------------------------------------------------





Exhibit 10.2


qualification or other legal requirements necessary to permit the settlement of
the Restricted Share Units in Shares in the Participant’s jurisdiction without
adverse legal, tax, financial or accounting consequences to the Company or its
Affiliates, then such Award will instead be settled in Shares and the
Participant will have no right to receive cash. Notwithstanding the foregoing,
if the Participant is a specified employee within the meaning of Code Section
409A and the Restriction Period lapses due to a termination of employment (other
than for death), then the vested Restricted Share Units will be settled as soon
as practicable six months after the Participant’s termination to the extent
required to comply with Code Section 409A.


c.
Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Shares for which the record date occurs on or
before the last day of the Restriction Period will result in a credit to a
bookkeeping account for the benefit of the Participant unless it is indicated
above or in any Award Notice that such cash dividends or other distributions
shall result in the current payment of a dividend equivalent. Any such credit or
dividend equivalent will be equal to the dividends or other distributions that
would have been paid with respect to the Shares subject to the Restricted Share
Units had such Shares been outstanding. To the extent a bookkeeping account is
credited pursuant to this paragraph, it will be converted into and settled in
additional Shares issued under the Plan at the end of the applicable Restriction
Period unless it is indicated above or in any Award Notice that the account will
be paid to the Participant in cash, in which case it will be paid in cash at the
end of the applicable Restriction Period. Prior to the end of the Restriction
Period, any account credited pursuant to this paragraph will be subject to the
same terms and conditions (including risk of forfeiture) as the Restricted Share
Units to which the dividends or other distributions relate.



4.Termination of Employment - Risk of Forfeiture.


a.
Retirement. If the Participant’s employment with the Company and its Affiliates
terminates after the first anniversary of the Grant Date due to Retirement, then
all of the Participant’s Restricted Share Units awards will continue to vest and
otherwise be subject to the terms and conditions of this Agreement as if the
Participant’s employment had not terminated. If the Participant, after his or
her Retirement, engages in Inimical Conduct, obtains Full-Time Employment, or
acts as an employee (whether full-time or otherwise), consultant or member of a
board of a Competitor, as determined by the Administrator, any Restricted Share
Units that have not yet vested or been settled shall automatically be forfeited
as of the date of the Administrator’s determination. The Participant shall
provide such information or documentation as the Administrator reasonably
determines is necessary to confirm whether the Participant has engaged in any
prohibited activity as described in the preceding sentence. For purposes hereof:





- 3 -

--------------------------------------------------------------------------------





Exhibit 10.2


 
i.
 
“Competing Product or Service” means any product or service that is sold in
competition with, or, as of the date of the Participant’s Retirement, is being
developed and that will compete with, a product or service developed,
manufactured, or sold by the Company or any of its Affiliates. For purposes of
this Section 4.a., Competing Products or Services as to the Participant are
limited to products and/or services with respect to which the Participant
participated in the development, planning, testing, sale, marketing or
evaluation on behalf of the Company or any Affiliate during any part of the
Participant’s employment with the Company or an Affiliate, or after the
termination of the Participant’s employment, during any part of the 24 months
preceding the termination of the Participant’s employment with the Company and
its Affiliates, or for which the Participant supervised one or more Company or
Affiliate employees, units, divisions or departments in doing so.
 
 
 
 
 
ii.
 
“Competitor” means an individual, business or any other entity or enterprise
engaged or having publicly announced its intent to engage in the sale or
marketing of any Competing Product or Service.
 
 
 
 
 
iii.
 
“Full-Time Employment” means working thirty-five (35) or more hours per week.



b.
Death. If the Participant’s employment with the Company and its Affiliates
terminates because of death at a time when the Participant could not have been
terminated for Cause, then, effective as of the date the Company determines the
Participant’s employment terminated due to death (provided such determination is
made no more than 75 days after the date of death), any remaining Restriction
Period shall automatically lapse. If the Participant dies after Retirement while
this Award is still subject to the Restriction Period, then, effective as of the
date of the Participant’s death (provided the Company receives notice of the
Participant’s death within 75 days), any remaining Restriction Period shall
automatically lapse as of the date of death. The Company shall have no liability
to any person for any taxes, penalties or interest incurred by any person due to
the Company not receiving notice of the Participant’s death within 75 days.



c.
Disability. If the Participant’s employment with the Company and its Affiliates
terminates because of Disability at a time when the Participant could not have
been terminated for Cause, then the Participant shall become vested in (and any
remaining Restriction Period shall automatically lapse with respect to) the
Restricted Shares or Restricted Share Units subject to this Award as of the date
such employment terminates.



d.
Other Termination. If the Participant’s employment terminates for any reason not
described above, then any Restricted Shares or any Restricted Share Units (and
all deferred dividends paid or credited thereon) still subject to the
Restriction Period as of the date of such termination of employment shall
automatically be forfeited and returned to the Company. In the event the
Participant’s employment terminates due to the Participant’s involuntary
termination of employment by the Company or an Affiliate for other than Cause,
the Administrator may waive the automatic forfeiture of any or all such
Restricted Shares or Restricted Share Units (and all deferred dividends or other
distribution paid or credited thereon) and may add such new restrictions to such
Restricted Shares or Restricted Share Units as it deems appropriate. The Company
may suspend payment or delivery of Shares (without liability for interest
thereon) pending the Administrator’s determination of whether the Participant’s
employment was or should have been terminated for Cause or whether the
Participant has engaged in Inimical Conduct.



5.Withholding. The Participant agrees to remit to the Company any foreign, U.S.
federal, state and/or local taxes (including the Participant’s FICA obligation)
required by law to be withheld with respect to the issuance of Shares under this
Award, the vesting of this Award or the payment of cash under this Award. Unless
the Company otherwise determines, the Company will satisfy any withholding
obligations in connection with this


- 4 -

--------------------------------------------------------------------------------





Exhibit 10.2


Award by withholding from cash or Shares otherwise payable or issuable under
this Award in the amount needed to satisfy any withholding obligations; provided
that, in the case of Shares, the amount withheld may not exceed the
Participant’s minimum statutory tax withholding obligations associated with the
transaction to the extent needed for the Company and its Affiliates to avoid an
accounting charge until Accounting Standards Update 2016-09 applies to the
Company, after which time the amount withheld may not exceed the total maximum
statutory tax rates associated with the transaction. Alternatively, the Company
may require the Participant to pay to the Company, in cash, promptly on demand,
amounts sufficient to satisfy such tax obligations or make other arrangements
satisfactory to the Company regarding the payment to the Company of the
aggregate amount of any such tax obligations, or the Company may withhold from
cash or other property, payable or issuable to the Participant or from Shares no
longer subject to restrictions in the amount needed to satisfy any withholding
obligations.


6.No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. In no event may the Award or
any benefit accruing to the Participant from the Award be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate. In consideration of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of the Participant’s employment by the Company or any Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and its Affiliates from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by accepting the
grant, the Participant shall have been deemed irrevocably to have waived any
entitlement to pursue such claim.


7.Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.


8.Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or (b)
implement the provisions of the Plan, this Award or any other agreement between
the Company and the Participant with respect to such Shares.


9.Successors. All obligations of the Company under this Award shall be binding
on any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participant, and his or her heirs,
executors, administrators or legal representatives.


10.Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.


11.Governing Law; Arbitration. This Award and the rights and obligations
hereunder shall be governed by and construed in accordance with, except to the
extent preempted by other applicable laws (a) with respect to the corporate law
requirements applicable to the Company, the validity and authorization of the
issuance of Shares under the Plan and similar matters, the internal laws of
Ireland (without reference to conflict of law principles


- 5 -

--------------------------------------------------------------------------------





Exhibit 10.2


thereof) and (b) with respect to all other matters relating to the Plan and
Awards, the internal laws of the State of New York (without reference to
conflict of law principles thereof). Arbitration will be conducted, to the
extent applicable, per the provisions in the Plan.


12.Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country. By accepting the Award, the
Participant acknowledges having been informed of the processing of the
Participant’s personal identifiable information described in the preceding
paragraph and consents to the Company collecting and transferring to the
Company's Total Rewards Department or Shareholder Services Department, and its
independent benefit plan administrator and third party broker, the Participant’s
personal data that are necessary to administer the Award and the Plan. The
Participant understands that his or her personal information may be transferred,
processed and stored outside of the Participant’s home country in a country that
may not have the same data protection laws as his or her home country, for the
purposes mentioned in this Award.


This Award, including any Award Notice delivered to the Participant and any
other documents expressly referenced in this Award contain all of the provisions
applicable to the Award and no other statements, documents or practices may
modify, waive or alter such provisions unless expressly set forth in writing,
signed by an authorized officer of the Company and delivered to the Participant.


The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.




ADIENT PLC




[Placeholder for signature]


Neil E. Marchuk
Executive Vice President - Human Resources




- 6 -